UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	January 31, 2014 Item 1. Schedule of Investments: Putnam Absolute Return 700 Fund The fund's portfolio 1/31/14 (Unaudited) COMMON STOCKS (35.4%) (a) Shares Value Basic materials (1.1%) Albemarle Corp. 25,800 $1,655,844 International Flavors & Fragrances, Inc. 26,071 2,259,834 PPG Industries, Inc. 22,400 4,084,864 Sigma-Aldrich Corp. 38,217 3,553,034 Capital goods (1.1%) Boeing Co. (The) 15,400 1,929,004 General Dynamics Corp. 35,091 3,555,069 MRC Global, Inc. (NON) 19,500 544,440 Roper Industries, Inc. 13,063 1,792,766 Stericycle, Inc. (NON) 12,000 1,404,720 Waste Management, Inc. 56,500 2,360,570 Communication services (0.7%) SBA Communications Corp. Class A (NON) 12,728 1,180,522 Verizon Communications, Inc. 132,917 6,382,674 Conglomerates (2.1%) 3M Co. 7,900 1,012,701 Danaher Corp. 60,592 4,507,439 General Electric Co. 64,835 1,629,304 Marubeni Corp. (Japan) 713,000 5,045,503 Mitsubishi Corp. (Japan) 266,000 4,954,468 Mitsui & Co., Ltd. (Japan) 341,400 4,627,963 Consumer cyclicals (5.8%) Aaron's, Inc. 16,700 449,063 Advance Auto Parts, Inc. 8,516 977,722 Automatic Data Processing, Inc. 60,600 4,641,960 AutoZone, Inc. (NON) 3,546 1,755,483 Bed Bath & Beyond, Inc. (NON) 21,200 1,353,620 Cintas Corp. 16,900 964,483 Dillards, Inc. Class A 5,267 459,809 Dollar Tree, Inc. (NON) 23,563 1,190,403 Equinix, Inc. 17,916 1,255,195 FactSet Research Systems, Inc. 14,200 1,501,934 Gartner, Inc. (NON) 26,200 1,842,646 Home Depot, Inc. (The) 73,723 5,665,613 Kimberly-Clark Corp. 48,547 5,309,585 Lowe's Cos., Inc. 29,100 1,347,039 Madison Square Garden Co. (The) Class A (NON) 10,500 609,315 MasterCard, Inc. Class A 80,670 6,105,106 MSC Industrial Direct Co., Inc. Class A 9,566 803,735 Omnicom Group, Inc. 24,872 1,805,210 PetSmart, Inc. 12,251 771,813 Priceline.com, Inc. (NON) 4,072 4,661,992 Scotts Miracle-Gro Co. (The) Class A 13,900 825,521 Scripps Networks Interactive Class A 9,595 695,829 Target Corp. 55,728 3,156,434 Thomson Reuters Corp. (Canada) 38,000 1,370,280 TJX Cos., Inc. (The) 14,100 808,776 Verisk Analytics, Inc. Class A (NON) 21,357 1,363,858 VF Corp. 45,200 2,641,940 Viacom, Inc. Class B 50,505 4,146,461 Consumer staples (4.5%) Altria Group, Inc. 175,631 6,185,724 Dr. Pepper Snapple Group, Inc. 60,600 2,901,528 General Mills, Inc. 34,800 1,671,096 Hershey Co. (The) 36,096 3,587,942 ITOCHU Corp. (Japan) 483,000 5,980,180 Lorillard, Inc. 79,100 3,893,302 McDonald's Corp. 57,168 5,383,511 PepsiCo, Inc. 76,742 6,166,987 Procter & Gamble Co. (The) 9,468 725,438 Starbucks Corp. 61,516 4,375,018 Sumitomo Corp. (Japan) 398,200 5,027,679 Energy (3.0%) Chevron Corp. 65,862 7,352,175 ConocoPhillips 46,575 3,025,046 Dril-Quip, Inc. (NON) 4,800 482,688 EQT Corp. 9,412 873,528 Exxon Mobil Corp. 120,731 11,126,569 Occidental Petroleum Corp. 31,300 2,740,941 Phillips 66 26,009 1,900,998 Spectra Energy Corp. 34,066 1,224,673 Williams Cos., Inc. (The) 33,100 1,340,219 Financials (5.6%) ACE, Ltd. 32,500 3,048,825 Alleghany Corp. (NON) 3,711 1,381,717 Allied World Assurance Co. Holdings AG 16,020 1,648,778 Aon PLC 38,300 3,081,618 Arch Capital Group, Ltd. (NON) 27,896 1,501,084 Aspen Insurance Holdings, Ltd. 21,600 840,240 Axis Capital Holdings, Ltd. 27,100 1,220,042 BankUnited, Inc. 46,500 1,446,150 Berkshire Hathaway, Inc. Class B (NON) 42,034 4,690,994 Broadridge Financial Solutions, Inc. 41,600 1,509,664 Chubb Corp. (The) 51,311 4,337,832 Everest Re Group, Ltd. 10,486 1,517,953 JPMorgan Chase & Co. 70,935 3,926,962 M&T Bank Corp. 29,600 3,300,696 PartnerRe, Ltd. 12,907 1,267,080 ProAssurance Corp. 33,200 1,542,472 Public Storage (R) 29,039 4,576,256 RenaissanceRe Holdings, Ltd. 19,054 1,728,388 Signature Bank (NON) 18,300 2,233,698 Simon Property Group, Inc. (R) 22,400 3,468,416 Travelers Cos., Inc. (The) 58,500 4,754,880 Validus Holdings, Ltd. 45,065 1,618,735 W.R. Berkley Corp. 43,100 1,670,556 Wells Fargo & Co. 11,780 534,105 Health care (4.3%) AbbVie, Inc. 28,600 1,407,978 C.R. Bard, Inc. 9,573 1,240,565 Cardinal Health, Inc. 29,228 1,988,089 Eli Lilly & Co. 67,015 3,619,480 Forest Laboratories, Inc. (NON) 27,400 1,816,620 Henry Schein, Inc. (NON) 11,045 1,268,960 Johnson & Johnson 95,285 8,429,864 Laboratory Corp. of America Holdings (NON) 12,200 1,095,926 McKesson Corp. 16,579 2,891,543 Mednax, Inc. (NON) 18,600 1,034,904 Merck & Co., Inc. 138,927 7,358,963 Patterson Cos., Inc. 22,300 891,108 Perrigo Co. PLC 9,790 1,523,911 Pfizer, Inc. 254,290 7,730,416 Stryker Corp. 14,500 1,125,200 Technology (4.7%) Accenture PLC Class A 21,000 1,677,480 Amdocs, Ltd. 43,600 1,886,136 Apple, Inc. 18,315 9,168,489 DST Systems, Inc. 16,400 1,492,400 Google, Inc. Class A (NON) 9,129 10,781,075 Intuit, Inc. 43,259 3,168,722 L-3 Communications Holdings, Inc. 12,759 1,417,142 Maxim Integrated Products, Inc. 68,365 2,068,725 MICROS Systems, Inc. (NON) 28,800 1,599,264 Microsoft Corp. 205,423 7,775,261 Oracle Corp. 92,000 3,394,800 Synopsys, Inc. (NON) 44,400 1,769,784 VeriSign, Inc. (NON) 33,700 1,979,875 Transportation (1.4%) Alaska Air Group, Inc. 12,100 956,747 Copa Holdings SA Class A (Panama) 5,806 758,844 Southwest Airlines Co. 94,709 1,984,154 Union Pacific Corp. 31,600 5,505,984 United Parcel Service, Inc. Class B 50,199 4,780,451 Utilities and power (1.1%) CMS Energy Corp. 30,400 844,816 ITC Holdings Corp. 5,900 610,650 Kinder Morgan, Inc. 33,575 1,141,886 PG&E Corp. 50,500 2,128,575 PPL Corp. 72,200 2,207,154 Southern Co. (The) 98,900 4,078,636 Total common stocks (cost $319,587,865) MORTGAGE-BACKED SECURITIES (17.4%) (a) Principal amount Value Agency collateralized mortgage obligations (9.2%) Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.537s, 2034 $489,481 $646,868 IFB Ser. 3860, Class SP, IO, 6.44s, 2040 2,667,249 423,426 IFB Ser. 3856, Class PS, IO, 6.44s, 2040 1,238,329 172,872 IFB Ser. 3861, Class PS, IO, 6.44s, 2037 1,281,677 196,558 IFB Ser. 3907, Class KS, IO, 6.39s, 2040 2,227,990 382,394 IFB Ser. 3232, Class KS, IO, 6.14s, 2036 931,542 110,038 IFB Ser. 4104, Class S, IO, 5.94s, 2042 921,026 206,279 IFB Ser. 3116, Class AS, IO, 5.94s, 2034 1,181,754 77,171 IFB Ser. 4240, Class SA, IO, 5.84s, 2043 8,933,703 2,067,080 IFB Ser. 4245, Class AS, IO, 5.84s, 2043 9,394,790 2,137,286 IFB Ser. 3964, Class SA, IO, 5.84s, 2041 6,477,769 969,657 IFB Ser. 3852, Class NT, 5.84s, 2041 2,686,066 2,653,618 IFB Ser. 311, Class S1, IO, 5.79s, 2043 10,413,652 2,330,065 IFB Ser. 308, Class S1, IO, 5.79s, 2043 4,917,243 1,195,874 IFB Ser. 314, Class AS, IO, 5.73s, 2043 2,539,008 559,561 Ser. 3687, Class CI, IO, 5s, 2038 2,126,198 313,104 Ser. 3632, Class CI, IO, 5s, 2038 273,515 25,245 Ser. 3626, Class DI, IO, 5s, 2037 76,798 1,545 Ser. 4122, Class TI, IO, 4 1/2s, 2042 2,348,865 474,001 Ser. 4116, Class MI, IO, 4s, 2042 5,050,201 1,042,910 Ser. 4213, Class GI, IO, 4s, 2041 3,427,125 610,371 Ser. 304, Class C53, IO, 4s, 2032 3,504,084 529,677 Ser. 304, Class C22, IO, 3 1/2s, 2042 2,469,770 569,591 Ser. 4141, Class IM, IO, 3 1/2s, 2042 4,679,553 959,304 Ser. 4141, Class IQ, IO, 3 1/2s, 2042 2,319,456 475,500 Ser. 4122, Class CI, IO, 3 1/2s, 2042 7,737,711 1,276,715 Ser. 304, IO, 3 1/2s, 2027 2,482,374 304,091 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,827,747 227,353 Ser. 4158, Class TI, IO, 3s, 2042 8,329,193 1,123,108 Ser. 4165, Class TI, IO, 3s, 2042 9,357,601 1,298,835 Ser. 4134, Class PI, IO, 3s, 2042 11,077,139 1,740,329 Ser. 4183, Class MI, IO, 3s, 2042 3,123,244 430,071 Ser. 304, Class C45, IO, 3s, 2027 3,701,615 460,480 Ser. T-8, Class A9, IO, 0.469s, 2028 225,824 2,399 Ser. T-59, Class 1AX, IO, 0.274s, 2043 523,481 6,462 Ser. T-48, Class A2, IO, 0.212s, 2033 777,096 7,619 FRB Ser. T-54, Class 2A, IO, zero %, 2043 311,630 24 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.71s, 2035 77,467 126,383 IFB Ser. 05-122, Class SE, 22.547s, 2035 255,418 372,032 IFB Ser. 11-4, Class CS, 12.584s, 2040 1,404,481 1,661,516 IFB Ser. 12-96, Class PS, IO, 6.542s, 2041 3,464,161 705,719 IFB Ser. 10-35, Class SG, IO, 6.242s, 2040 3,004,165 605,249 IFB Ser. 13-81, Class US, IO, 6.092s, 2043 1,484,170 281,903 IFB Ser. 12-132, Class SB, IO, 6.042s, 2042 2,296,298 382,655 IFB Ser. 13-81, Class QS, IO, 6.042s, 2041 3,162,631 567,544 IFB Ser. 13-9, Class LS, 5.992s, 2043 3,409,941 808,659 IFB Ser. 13-92, Class SA, IO, 5.792s, 2043 1,455,368 353,946 IFB Ser. 13-103, Class SK, IO, 5.762s, 2043 1,405,768 325,347 Ser. 13-101, Class SE, IO, 5.742s, 2043 3,141,873 789,867 IFB Ser. 13-128, Class CS, IO, 5.742s, 2043 3,823,352 862,166 IFB Ser. 13-102, Class SH, IO, 5.742s, 2043 2,130,147 468,845 Ser. 397, Class 2, IO, 5s, 2039 79,020 13,508 Ser. 398, Class C5, IO, 5s, 2039 342,291 51,652 Ser. 10-13, Class EI, IO, 5s, 2038 210,092 6,350 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 3,038,254 355,385 Ser. 418, Class C24, IO, 4s, 2043 5,931,382 1,366,071 Ser. 13-44, Class PI, IO, 4s, 2043 1,653,074 281,023 Ser. 12-124, Class UI, IO, 4s, 2042 6,237,603 1,223,818 Ser. 12-96, Class PI, IO, 4s, 2041 1,686,688 293,501 Ser. 12-40, Class MI, IO, 4s, 2041 3,784,318 645,542 Ser. 406, Class 2, IO, 4s, 2041 339,466 69,081 Ser. 406, Class 1, IO, 4s, 2041 182,754 37,684 Ser. 409, Class C16, IO, 4s, 2040 804,837 161,408 Ser. 418, Class C15, IO, 3 1/2s, 2043 9,746,149 2,214,203 Ser. 417, Class C19, IO, 3 1/2s, 2033 4,001,445 601,417 Ser. 13-35, Class IP, IO, 3s, 2042 3,891,637 455,899 Ser. 13-23, Class PI, IO, 3s, 2041 5,209,101 562,791 Ser. 13-55, Class MI, IO, 3s, 2032 3,571,639 494,743 Ser. 03-W10, Class 1, IO, 1.115s, 2043 292,325 8,998 Ser. 98-W5, Class X, IO, 0.918s, 2028 415,082 20,495 Ser. 98-W2, Class X, IO, 0.739s, 2028 1,436,353 83,488 Ser. 03-W1, Class 2A, IO, zero %, 2042 655,212 51 Ser. 08-36, Class OV, PO, zero %, 2036 33,929 28,565 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 233,000 207,370 Government National Mortgage Association IFB Ser. 11-61, Class CS, IO, 6.523s, 2035 7,171,445 1,075,710 IFB Ser. 12-26, Class SP, IO, 6.493s, 2042 1,215,023 289,273 Ser. 10-9, Class XD, IO, 6.441s, 2040 9,271,912 1,644,188 IFB Ser. 10-85, Class SE, IO, 6.393s, 2040 4,121,672 775,122 IFB Ser. 10-55, Class SG, IO, 6.343s, 2040 1,005,121 187,164 IFB Ser. 10-50, Class LS, IO, 6.343s, 2040 8,526,453 1,609,360 IFB Ser. 13-91, Class SP, IO, 6.143s, 2042 4,551,682 837,783 IFB Ser. 12-149, Class LS, IO, 6.093s, 2042 4,985,441 813,724 IFB Ser. 10-20, Class SE, IO, 6.093s, 2040 8,126,930 1,432,778 IFB Ser. 10-26, Class QS, IO, 6.093s, 2040 1,621,318 306,486 IFB Ser. 13-37, Class S, IO, 6.073s, 2043 1,297,173 225,838 IFB Ser. 13-113, Class SL, IO, 6.073s, 2042 1,548,792 274,548 IFB Ser. 13-87, Class AS, IO, 6.043s, 2043 2,034,606 358,595 IFB Ser. 13-87, Class SA, IO, 6.043s, 2043 4,309,623 716,369 IFB Ser. 13-124, Class SC, IO, 6.043s, 2041 7,507,183 1,266,852 IFB Ser. 10-120, Class SB, IO, 6.043s, 2035 291,055 24,926 IFB Ser. 13-129, Class SN, IO, 5.993s, 2043 1,655,380 267,542 IFB Ser. 13-152, Class SG, IO, 5.993s, 2043 5,271,423 877,275 IFB Ser. 13-102, Class AS, IO, 5.993s, 2043 1,732,851 329,238 IFB Ser. 13-99, Class SL, IO, 5.993s, 2043 3,381,921 623,187 IFB Ser. 13-129, Class CS, IO, 5.993s, 2042 3,645,600 617,893 IFB Ser. 10-20, Class SC, IO, 5.993s, 2040 11,582,029 2,077,237 Ser. 13-149, Class MS, IO, 5.943s, 2039 3,274,864 521,915 IFB Ser. 13-134, Class DS, IO, 5.943s, 2043 4,143,507 664,246 IFB Ser. 12-77, Class MS, IO, 5.943s, 2042 2,696,602 637,261 IFB Ser. 13-99, Class VS, IO, 5.941s, 2043 1,652,478 299,892 IFB Ser. 11-146, Class AS, IO, 5.941s, 2041 3,549,949 707,216 IFB Ser. 14-4, Class SG, IO, 5.94s, 2044 4,797,000 894,497 IFB Ser. 13-184, Class SK, IO, 5.893s, 2043 2,817,537 493,069 IFB Ser. 12-34, Class SA, IO, 5.893s, 2042 3,532,136 749,802 IFB Ser. 10-158, Class SA, IO, 5.893s, 2040 1,836,240 327,971 IFB Ser. 10-151, Class SA, IO, 5.893s, 2040 2,806,363 501,581 IFB Ser. 11-13, Class SB, IO, 5.793s, 2041 3,459,057 600,356 IFB Ser. 10-89, Class SD, IO, 5.773s, 2040 1,303,195 223,175 IFB Ser. 11-70, Class SN, IO, 5.741s, 2041 1,610,000 396,640 IFB Ser. 11-70, Class SH, IO, 5.731s, 2041 1,892,718 465,495 IFB Ser. 10-15, Class BS, IO, 5.623s, 2040 1,260,246 195,212 IFB Ser. 10-15, Class AS, IO, 5.603s, 2040 6,212,782 961,117 IFB Ser. 10-50, Class GS, IO, 5.573s, 2040 4,138,476 675,093 IFB Ser. 10-42, Class DS, IO, 5.543s, 2040 10,530,202 1,711,168 IFB Ser. 10-37, Class SG, IO, 5.543s, 2040 529,174 83,874 IFB Ser. 10-42, Class ES, IO, 5.523s, 2040 4,723,287 738,014 Ser. 14-2, Class IC, IO, 5s, 2044 2,710,000 645,319 Ser. 13-3, Class IT, IO, 5s, 2043 1,788,537 390,284 Ser. 11-116, Class IB, IO, 5s, 2040 3,217,231 296,249 Ser. 10-35, Class UI, IO, 5s, 2040 2,620,725 609,319 Ser. 10-20, Class UI, IO, 5s, 2040 2,684,832 540,323 Ser. 10-9, Class UI, IO, 5s, 2040 11,172,812 2,399,647 Ser. 09-121, Class UI, IO, 5s, 2039 5,760,752 1,276,007 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 302,588 55,041 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 2,363,789 480,440 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 4,461,900 925,972 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 3,336,334 750,672 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 8,390,200 1,783,322 Ser. 09-121, Class QI, IO, 4 1/2s, 2039 3,919,268 870,273 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 6,089,004 822,009 Ser. 13-24, Class PI, IO, 4s, 2042 2,220,177 418,992 Ser. 12-106, Class QI, IO, 4s, 2042 1,322,461 247,723 Ser. 12-47, Class CI, IO, 4s, 2042 2,803,429 628,346 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 3,114,651 474,987 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 8,800,043 1,554,880 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 6,725,425 1,126,845 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 3,581,516 578,415 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 8,547,183 1,282,505 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 1,892,236 329,495 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 2,649,452 480,028 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 3,509,713 551,832 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 4,038,257 554,789 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 10,563,309 1,539,814 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.824s, 2027 110,522 829 Ser. 98-3, IO, 0.102s, 2027 66,195 972 Ser. 98-2, IO, zero %, 2027 57,133 411 Ser. 98-4, IO, zero %, 2026 88,078 2,168 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 5.997s, 2045 1,050,016 183,753 Commercial mortgage-backed securities (5.7%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 1,066,000 1,117,267 Ser. 06-1, Class B, 5.49s, 2045 255,000 262,305 Ser. 06-6, Class A2, 5.309s, 2045 26,358 26,430 FRB Ser. 05-1, Class B, 5.289s, 2042 840,000 861,000 FRB Ser. 05-5, Class D, 5.222s, 2045 426,000 434,690 FRB Ser. 05-6, Class G, 5.183s, 2047 443,000 431,191 Ser. 05-4, Class C, 5.147s, 2045 495,000 470,250 Ser. 05-3, Class AJ, 4.767s, 2043 225,000 224,289 Ser. 07-1, Class XW, IO, 0.345s, 2049 3,035,987 26,996 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6.258s, 2051 584,000 508,022 Ser. 04-2, Class G, 5.239s, 2038 1,000,000 1,038,400 Ser. 04-4, Class XC, IO, 0.812s, 2042 2,855,807 7,297 Ser. 02-PB2, Class XC, IO, 0.627s, 2035 1,340,438 678 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 5.887s, 2050 241,000 237,988 FRB Ser. 06-PW11, Class AJ, 5.439s, 2039 332,000 341,545 Ser. 05-PWR7, Class D, 5.304s, 2041 431,000 405,485 Ser. 05-PWR7, Class C, 5.235s, 2041 489,000 465,974 Ser. 05-PWR9, Class C, 5.055s, 2042 281,000 268,186 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.439s, 2039 1,010,000 1,020,706 FRB Ser. 06-PW11, Class C, 5.439s, 2039 200,000 196,960 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.781s, 2049 3,226,000 3,135,995 FRB Ser. 05-C3, Class B, 5.029s, 2043 770,000 725,494 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 1,486,000 1,372,915 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.118s, 2044 262,000 254,140 COMM Mortgage Trust FRB Ser. 07-C9, Class C, 5.8s, 2049 250,000 241,250 FRB Ser. 07-C9, Class D, 5.8s, 2049 350,000 331,625 Ser. 07-C9, Class AJ, 5.65s, 2049 627,000 657,535 FRB Ser. 04-LB3A, Class E, 5.436s, 2037 693,000 701,524 FRB Ser. 05-LP5, Class D, 5.086s, 2043 359,000 373,277 COMM Mortgage Trust 144A FRB Ser. 13-CR6, Class D, 4.176s, 2046 220,000 191,091 FRB Ser. 13-CR8, Class D, 3.971s, 2046 450,000 380,750 FRB Ser. 07-C9, Class AJFL, 0.847s, 2049 713,000 641,272 Credit Suisse First Boston Mortgage Securities Corp. Ser. 02-CP5, Class E, 5.339s, 2035 276,547 276,810 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class H, 6.326s, 2035 460,000 453,082 Ser. 03-C3, Class AX, IO, 1.496s, 2038 338,189 3 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.76s, 2039 195,182 195,265 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.418s, 2044 1,071,000 1,087,570 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.311s, 2045 429,000 416,688 FRB Ser. 06-C1, Class AJ, 5.281s, 2044 1,908,108 1,860,978 GE Commercial Mortgage Corporation Trust 144A FRB Ser. 04-C1, Class G, 5.157s, 2038 567,000 576,129 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 320,000 304,800 FRB Ser. 05-GG3, Class D, 4.986s, 2042 783,000 787,875 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.717s, 2038 299,000 302,364 Ser. 05-GG4, Class B, 4.841s, 2039 970,000 976,014 Ser. 05-GG4, Class AJ, 4.782s, 2039 313,000 315,827 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.638s, 2045 859,000 848,864 FRB Ser. GC10, Class D, 4.415s, 2046 636,000 561,016 Ser. 06-GG8, Class X, IO, 0.579s, 2039 52,776,355 955,252 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 03-C1, Class D, 5.192s, 2037 1,963,859 1,981,043 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.071s, 2051 1,040,500 1,077,438 FRB Ser. 06-LDP7, Class B, 5.873s, 2045 619,000 548,061 FRB Ser. 04-CB9, Class B, 5.661s, 2041 800,000 822,560 Ser. 06-LDP6, Class AJ, 5.565s, 2043 1,381,000 1,414,144 FRB Ser. 05-LDP3, Class D, 5.192s, 2042 555,000 552,336 FRB Ser. 04-CBX, Class B, 5.021s, 2037 210,000 212,878 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 463,000 432,020 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 1,000,000 976,000 FRB Ser. 13-LC11, Class D, 4.242s, 2046 342,000 299,756 FRB Ser. 13-C10, Class D, 4.16s, 2047 309,000 271,279 Ser. 07-LDPX, Class X, IO, 0.303s, 2049 11,834,836 104,371 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.171s, 2051 392,000 384,400 FRB Ser. 07-CB20, Class C, 6.171s, 2051 658,000 616,164 FRB Ser. 11-C3, Class E, 5.541s, 2046 262,000 272,426 FRB Ser. 12-C6, Class F, 5.202s, 2045 432,000 392,635 FRB Ser. 12-LC9, Class E, 4.427s, 2047 337,000 303,997 FRB Ser. 13-C13, Class D, 4.056s, 2046 458,000 392,463 FRB Ser. 13-C13, Class E, 3.986s, 2046 639,000 486,482 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.547s, 2040 159,072 158,068 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 905,000 917,942 FRB Ser. 06-C3, Class C, 5.704s, 2039 1,250,000 1,100,000 Ser. 07-C1, Class AJ, 5.484s, 2040 403,000 412,471 FRB Ser. 06-C6, Class C, 5.482s, 2039 377,000 365,690 Ser. 05-C7, Class C, 5.35s, 2040 324,000 333,979 FRB Ser. 05-C2, Class C, 5.224s, 2040 1,150,000 1,121,595 Ser. 07-C2, Class XW, IO, 0.538s, 2040 1,889,744 31,190 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.263s, 2051 328,000 353,912 FRB Ser. 05-CIP1, Class C, 5.218s, 2038 501,000 460,920 FRB Ser. 05-CIP1, Class B, 5.188s, 2038 265,000 254,400 Ser. 04-KEY2, Class D, 5.046s, 2039 263,000 264,473 FRB Ser. 04-BPC1, Class C, 5.011s, 2041 468,000 471,463 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 208,000 204,818 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.21s, 2049 51,779,649 631,712 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 417,000 397,193 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 295,000 283,761 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.419s, 2046 143,000 125,311 FRB Ser. 13-C11, Class E, 4.419s, 2046 750,000 594,675 Ser. 13-C8, Class D, 4.172s, 2048 506,000 438,398 Ser. 13-C10, Class D, 4.083s, 2046 206,000 176,820 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class C, 5.558s, 2044 322,000 289,220 FRB Ser. 06-HQ8, Class C, 5.497s, 2044 1,350,000 1,296,000 FRB Ser. 06-HQ8, Class D, 5.497s, 2044 274,000 240,435 Ser. 04-HQ4, Class E, 5.15s, 2040 234,000 233,836 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 (F) 496,000 449,197 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 775,000 768,103 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.239s, 2044 569,000 570,878 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.304s, 2046 (F) 2,412,000 2,123,167 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.248s, 2044 737,000 726,226 FRB Ser. 12-C6, Class E, 5s, 2045 533,000 461,312 FRB Ser. 13-UBS1, Class D, 4.634s, 2046 345,000 305,263 FRB Ser. 13-C15, Class D, 4.486s, 2046 841,000 742,971 FRB Ser. 12-C10, Class D, 4.46s, 2045 637,000 575,869 FRB Ser. 13-C12, Class D, 4.357s, 2048 538,000 482,677 FRB Ser. 13-C11, Class D, 4.184s, 2045 298,000 262,054 FRB Ser. 13-C14, Class D, 4.002s, 2046 716,000 610,089 Residential mortgage-backed securities (non-agency) (2.5%) Banc of America Funding Corp. FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 321,231 273,046 FRB Ser. 07-C, Class 07-C, 2.678s, 2036 2,426,974 2,244,951 FRB Ser. 06-G, Class 2A5, 0.437s, 2036 2,078,937 1,787,885 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 286,829 159,505 Ser. 12-RR10, Class 8A2, 4s, 2036 569,469 564,514 FRB Ser. 12-RR10, Class 9A2, 2.66s, 2035 280,000 246,260 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 10.923s, 2037 290,489 178,215 FRB Ser. 13-RR2, Class 3A2, 7.555s, 2036 490,000 454,475 Countrywide Alternative Loan Trust Ser. 06-5T2, Class A7, 6s, 2036 877,280 717,656 FRB Ser. 05-59, Class 1A1, 0.487s, 2035 951,346 753,941 Harborview Mortgage Loan Trust FRB Ser. 05-10, Class 2A1A, 0.467s, 2035 513,933 443,576 IndyMac INDX Mortgage Loan Trust FRB Ser. 06-AR15, Class A1, 0.278s, 2036 1,009,033 771,910 Jefferies Resecuritization Trust 144A FRB Ser. 09-R7, Class 12A2, 2.616s, 2036 1,325,000 1,060,000 RBSSP Resecuritization Trust 144A FRB Ser. 09-5, Class 11A3, 6 1/2s, 2037 575,937 454,414 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 2A1, 0.988s, 2046 4,170,912 2,888,356 FRB Ser. 07-QH2, Class A1, 0.298s, 2037 3,001,160 2,325,899 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.208s, 2046 1,630,803 1,426,463 FRB Ser. 06-AR3, Class A1B, 1.138s, 2046 511,037 415,473 FRB Ser. 06-AR4, Class 1A1B, 1.078s, 2046 707,888 587,547 FRB Ser. 2004-AR13, Class A1B2, 0.678s, 2034 678,197 620,550 FRB Ser. 05-AR11, Class A1C3, 0.668s, 2045 1,409,387 1,205,026 FRB Ser. 05-AR13, Class A1C3, 0.648s, 2045 3,240,181 2,783,315 FRB Ser. 05-AR11, Class A1C4, 0.598s, 2045 852,073 722,132 FRB Ser. 05-AR1, Class A1B, 0.548s, 2045 227,511 201,168 FRB Ser. 05-AR13, Class A1B3, 0.518s, 2045 245,386 215,940 FRB Ser. 05-AR15, Class A1B3, 0.498s, 2045 638,127 531,611 FRB Ser. 12-RR2, Class 1A2, 0.356s, 2047 1,000,000 701,727 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 4.994s, 2036 476,751 463,343 Total mortgage-backed securities (cost $166,757,789) CORPORATE BONDS AND NOTES (9.1%) (a) Principal amount Value Basic materials (0.7%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $196,000 $213,229 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 85,000 92,438 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 585,000 630,338 Beverage Packaging Holdings Luxembourg II SA/Beverage Packaging Holdings II Issuer 144A company guaranty sr. unsec. notes 5 5/8s, 2016 (Luxembourg) 1,375,000 1,402,500 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 1,500,000 1,601,250 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 1,215,000 1,218,037 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 605,000 629,200 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 500,000 533,750 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 1,000,000 1,041,317 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 (Brazil) 230,000 255,070 Capital goods (0.5%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,400,000 1,505,000 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,750,000 1,990,625 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 150,000 220,533 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $445,000 477,263 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 340,000 358,700 Schaeffler Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) (PIK) EUR 245,000 349,431 Communication services (1.5%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) $196,000 196,441 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 915,000 951,600 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,250,000 1,296,250 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 495,000 561,825 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 134,550 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 1,500,000 1,608,750 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 700,000 743,750 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 500,000 558,750 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 1,500,000 1,558,124 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 835,000 626,250 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 1,500,000 1,616,250 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 115,000 167,660 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 165,000 239,806 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $560,000 616,151 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 540,000 909,898 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $1,775,000 1,979,125 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 110,000 156,163 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $420,000 439,950 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,000,000 1,142,500 Consumer cyclicals (1.3%) Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 860,000 875,050 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 133,000 133,665 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 330,000 331,650 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,500,000 1,704,375 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 475,000 484,500 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 500,000 531,250 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 312,000 328,380 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 1,000,000 1,022,400 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 477,000 505,620 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 500,000 515,000 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 291,012 399,552 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 $1,000,000 1,125,000 Navistar International Corp. sr. notes 8 1/4s, 2021 1,750,000 1,802,500 Owens Corning company guaranty sr. unsec. notes 9s, 2019 47,000 58,221 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 200,000 223,500 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,300,000 1,319,500 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 500,000 557,500 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 395,000 453,263 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 337,344 356,741 Consumer staples (0.4%) Affinion Investments, LLC 144A company guaranty sr. unsec. sub. notes 13 1/2s, 2018 581,400 571,226 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 590,000 668,913 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 1,750,000 1,903,125 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 500,000 538,125 Energy (1.4%) Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,000,000 1,080,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,000,000 1,020,000 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 1,000,000 1,031,250 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 506,455 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,500,000 1,496,250 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 110,000 115,775 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 1,250,000 1,284,374 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 265,000 298,125 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,000,000 1,015,000 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,805,000 1,708,992 Samson Investment Co. 144A sr. unsec. notes 10 1/2s, 2020 2,500,000 2,750,000 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 2,000,000 1,990,000 Financials (1.1%) Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,000,000 1,110,000 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 520,000 553,800 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 1,190,000 1,279,250 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 645,000 751,424 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2019 1,430,000 1,424,638 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, 2049 (United Kingdom) 200,000 192,500 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 270,000 266,625 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 610,000 616,100 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 1,676,000 1,717,900 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 635,000 625,475 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 230,000 266,513 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 250,000 257,813 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 500,000 526,250 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,500,000 1,627,500 Health care (1.4%) AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 1,969,000 2,047,760 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 2,000,000 2,112,500 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 445,000 633,823 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $525,000 578,813 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 50,000 52,725 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 672,525 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,390,000 1,511,625 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 565,000 603,138 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 856,000 984,400 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 1,080,000 1,139,400 Service Corp. International/US sr. notes 7s, 2017 185,000 208,588 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 734,825 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 2,430,000 2,594,025 Technology (0.2%) First Data Corp. 144A company guaranty notes 8 1/4s, 2021 2,000,000 2,120,000 Transportation (0.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 1,000,000 1,061,250 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,000,000 2,130,000 Utilities and power (0.3%) AES Corp. (VA) sr. unsec. unsub. notes 9 3/4s, 2016 150,000 176,250 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 1,000,000 1,165,000 El Paso Corp. sr. unsec. notes 7s, 2017 465,000 525,836 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 945,000 1,086,750 Total corporate bonds and notes (cost $89,694,068) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (7.8%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.8%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, February 1, 2044 $4,000,000 $4,341,875 4s, TBA, February 1, 2044 4,000,000 4,242,812 U.S. Government Agency Mortgage Obligations (7.0%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, with due dates from August 1, 2042 to June 1, 2043 1,797,227 1,865,676 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, February 1, 2044 3,000,000 3,303,281 4 1/2s, TBA, February 1, 2044 9,000,000 9,655,313 4s, TBA, February 1, 2044 27,000,000 28,284,609 3 1/2s, TBA, February 1, 2044 10,000,000 10,146,094 3s, TBA, February 1, 2044 18,000,000 17,503,594 Total U.S. government and agency mortgage obligations (cost $78,020,458) U.S. TREASURY OBLIGATIONS (0.2%) (a) Principal amount Value U.S. Treasury Notes 1 3/4s, May 31, 2016 (i) $880,000 $908,970 1 7/8s, September 30, 2017 (i) 493,000 511,290 3/8s, June 30, 2015 (i) 121,000 121,335 7/8s, December 31, 2016 (i) 115,000 115,726 Total U.S. treasury Obligations (cost $1,657,321) SENIOR LOANS (5.3%) (a) (c) Principal amount Value Basic materials (0.3%) AIlnex Luxembourg & CY SCA bank term loan FRN 8 1/4s, 2020 (Luxembourg) $500,000 $514,375 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) 654,246 658,335 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 339,900 342,024 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 1,165,000 1,188,300 Communication services (0.3%) Asurion Corp. bank term loan FRN 11s, 2019 1,500,000 1,537,500 Asurion, LLC bank term loan FRN Ser. B2, 3 1/2s, 2020 663,665 654,643 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 985,003 990,104 Consumer cyclicals (2.2%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 1,930,563 1,944,696 American Casino & Entertainment Properties, LLC bank term loan FRN 6s, 2020 1,293,500 1,312,903 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 1,042,535 1,050,681 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 1,957,421 1,880,348 CBAC Borrower, LLC bank term loan FRN Ser. B, 8 1/4s, 2020 1,500,000 1,548,750 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.918s, 2019 1,617,000 1,567,912 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,492,462 1,404,780 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 612,500 623,984 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 262,500 267,422 Interactive Data Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 681,778 683,482 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 571,370 573,155 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 990,000 990,000 Motor City Casino bank term loan FRN Ser. B, 5s, 2017 822,907 831,136 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 83,634 83,982 ROC Finance, LLC bank term loan FRN 5s, 2019 498,750 487,840 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 987,500 989,043 Sabre, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 1,732,500 1,742,245 Station Casinos, LLC bank term loan FRN Ser. B, 5s, 2020 1,240,625 1,252,101 Travelport, LLC bank term loan FRN 9 1/2s, 2016 625,223 645,803 Travelport, LLC bank term loan FRN 6 1/4s, 2019 1,606,925 1,641,575 TWCC Holding Corp. bank term loan FRN 7s, 2020 1,000,000 1,006,250 Van Wagner Communications, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 490,050 496,482 Consumer staples (0.5%) BJ's Wholesale Club, Inc. bank term loan FRN 8 1/2s, 2020 1,000,000 1,026,042 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,000,000 1,010,833 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 2,000,000 2,032,500 Sprouts Farmers Markets, Inc. bank term loan FRN 4s, 2020 452,143 454,121 WNA Holdings, Inc. bank term loan FRN 8 1/2s, 2020 335,000 338,350 WNA Holdings, Inc. bank term loan FRN 4.53s, 2020 147,573 148,680 WNA Holdings, Inc. bank term loan FRN 4.53s, 2020 85,679 86,322 Energy (0.7%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,500,000 1,538,304 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 946,115 956,252 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 6 1/4s, 2017 (Cayman Islands) 1,234,875 1,240,278 Quicksilver Resources, Inc. bank term loan FRN 7s, 2019 1,325,000 1,316,719 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 1,050,000 1,065,750 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 959,577 966,602 Financials (0.3%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 (R) 1,145 1,149 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 1,500,000 1,493,304 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 1,470,179 1,479,981 Health care (0.3%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 990,000 994,950 Kinetic Concepts, Inc. bank term loan FRN 4 1/2s, 2018 1,338,091 1,348,355 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 705,672 709,195 Sheridan Holdings, Inc. bank term loan FRN 8 1/4s, 2021 430,000 437,883 Technology (0.3%) Avaya, Inc. bank term loan FRN Ser. B5, 8s, 2018 1,742,958 1,757,109 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 500,000 497,500 Infor US, Inc. bank term loan FRN Ser. B5, 5 1/4s, 2020 617,529 618,977 Transportation (0.3%) Air Medical Group Holdings, Inc. bank term loan FRN 8 3/8s, 2018 (PIK) 1,575,000 1,547,438 Livingston International, Inc. bank term loan FRN 9s, 2020 (Canada) 1,466,087 1,491,743 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 1,093,159 759,159 Total senior loans (cost $53,794,172) COMMODITY LINKED NOTES (3.8%) (a)(CLN) Principal amount Value UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the S&P GSCI Light-Energy Index Excess Return multiplied by 3) (Jersey) $20,271,000 $21,059,054 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2014 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) 18,933,000 18,036,631 Total commodity Linked Notes (cost $39,204,000) PURCHASED OPTIONS OUTSTANDING (0.7%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Jan-15/$162.00 $293,565 $2,035,806 SPDR S&P rust (Put) Dec-14/158.00 303,655 1,672,228 SPDR S&P rust (Put) Nov-14/155.00 315,756 1,372,178 SPDR S&P rust (Put) Oct-14/152.00 382,038 1,270,716 SPDR S&P rust (Put) Sep-14/150.00 272,415 729,892 SPDR S&P rust (Put) Aug-14/145.00 299,853 494,757 Total purchased options outstanding (cost $9,385,753) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.5%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $725,000 $576,375 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 3,710,000 3,199,875 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 775,000 823,825 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 220,000 227,700 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 150,000 134,550 Total foreign government and agency bonds and notes (cost $5,495,510) SHORT-TERM INVESTMENTS (27.0%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.07% (AFF) 106,402,617 $106,402,617 SSgA Prime Money Market Fund zero % (P) 9,310,000 9,310,000 U.S. Treasury Bills with an effective yield of 0.12%, November 13, 2014 (SEG) (SEGSF)(SEGCCS) $24,000,000 23,985,840 U.S. Treasury Bills with an effective yield of 0.13%, August 21, 2014 (SEG)(SEGCCS) 26,000,000 25,991,030 U.S. Treasury Bills with an effective yield of 0.09%, June 5, 2014 17,000,000 16,997,977 U.S. Treasury Bills with an effective yield of 0.10%, May 1, 2014 (SEGCCS) 20,000,000 19,999,040 U.S. Treasury Bills with an effective yield of 0.10%, February 6, 2014 18,250,000 18,249,747 Federal Home Loan Bank unsec. discount notes with an effective yield of 0.09%, April 2, 2014 27,469,000 27,467,242 Federal Home Loan Bank unsec. discount notes with an effective yield of 0.07%, February 14, 2014 6,000,000 5,999,848 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.10%, April 21, 2014 7,000,000 6,999,398 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.09%, April 2, 2014 13,000,000 12,999,168 Total short-term investments (cost $274,370,465) TOTAL INVESTMENTS Total investments (cost $1,037,967,401) (b) FORWARD CURRENCY CONTRACTS at 1/31/14 (aggregate face value $227,296,872) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 3/19/14 $102,382 $101,936 $446 Chilean Peso Sell 4/16/14 893,112 905,590 12,478 Euro Buy 3/19/14 1,495,459 1,517,746 (22,287) Japanese Yen Sell 2/19/14 2,746,700 2,853,559 106,859 Singapore Dollar Sell 2/19/14 745,725 770,839 25,114 Swiss Franc Sell 3/19/14 1,437,668 1,439,079 1,411 Barclays Bank PLC Australian Dollar Sell 4/16/14 1,570,305 1,565,161 (5,144) British Pound Buy 3/19/14 3,056,997 3,034,067 22,930 British Pound Sell 3/19/14 3,056,997 3,046,380 (10,617) Canadian Dollar Sell 4/16/14 1,592,626 1,658,789 66,163 Euro Buy 3/19/14 2,915,931 2,934,881 (18,950) Japanese Yen Sell 2/19/14 3,328,188 3,515,749 187,561 Mexican Peso Buy 4/16/14 868,742 884,676 (15,934) Norwegian Krone Buy 3/19/14 5,567 7,629 (2,062) Polish Zloty Buy 3/19/14 741,806 753,441 (11,635) Polish Zloty Sell 3/19/14 741,806 758,641 16,835 Singapore Dollar Sell 2/19/14 395,772 410,866 15,094 Swiss Franc Sell 3/19/14 3,027,157 3,048,794 21,637 Turkish Lira Sell 3/19/14 899,066 855,594 (43,472) Citibank, N.A. Brazilian Real Buy 4/2/14 907,982 909,503 (1,521) British Pound Buy 3/19/14 27,280 27,140 140 Canadian Dollar Sell 4/16/14 402,997 422,578 19,581 Chilean Peso Sell 4/16/14 1,788,741 1,795,111 6,370 Euro Buy 3/19/14 3,007,644 3,034,401 (26,757) Japanese Yen Sell 2/19/14 2,871,586 2,986,678 115,092 New Taiwan Dollar Buy 2/19/14 2,757,885 2,841,125 (83,240) New Taiwan Dollar Sell 2/19/14 2,757,885 2,850,204 92,319 Swiss Franc Sell 3/19/14 2,800,860 2,809,041 8,181 Credit Suisse International Australian Dollar Sell 4/16/14 1,521,530 1,524,520 2,990 British Pound Buy 3/19/14 111,421 119,531 (8,110) Canadian Dollar Sell 4/16/14 1,488,561 1,533,042 44,481 Euro Buy 3/19/14 1,435,441 1,446,160 (10,719) Indian Rupee Buy 2/19/14 902,737 906,300 (3,563) Indian Rupee Sell 2/19/14 902,737 916,231 13,494 Indian Rupee Buy 5/21/14 2,669,289 2,669,546 (257) Japanese Yen Sell 2/19/14 3,570,345 3,693,894 123,549 Mexican Peso Buy 4/16/14 761,612 775,243 (13,631) Mexican Peso Sell 4/16/14 761,612 760,405 (1,207) New Zealand Dollar Sell 4/16/14 1,485,493 1,515,758 30,265 Norwegian Krone Buy 3/19/14 1,496,161 1,536,863 (40,702) Norwegian Krone Sell 3/19/14 1,496,161 1,521,840 25,679 Singapore Dollar Sell 2/19/14 671,865 704,376 32,511 South African Rand Sell 4/16/14 911,178 898,922 (12,256) South Korean Won Buy 2/19/14 3,842,081 3,845,837 (3,756) South Korean Won Sell 2/19/14 3,842,081 3,838,645 (3,436) Swedish Krona Sell 3/19/14 1,516,658 1,505,831 (10,827) Swiss Franc Sell 3/19/14 1,390,223 1,396,530 6,307 Deutsche Bank AG Australian Dollar Sell 4/16/14 271,226 276,965 5,739 Canadian Dollar Sell 4/16/14 2,949,784 3,032,439 82,655 Euro Buy 3/19/14 2,036,431 2,045,880 (9,449) Japanese Yen Sell 2/19/14 3,013,552 3,096,769 83,217 Polish Zloty Buy 3/19/14 1,182,954 1,199,064 (16,110) Polish Zloty Sell 3/19/14 1,182,954 1,215,163 32,209 Swiss Franc Sell 3/19/14 4,454,784 4,482,253 27,469 Goldman Sachs International British Pound Buy 3/19/14 64,255 67,591 (3,336) Canadian Dollar Sell 4/16/14 2,084,989 2,175,531 90,542 Euro Buy 3/19/14 1,539,293 1,536,394 2,899 Japanese Yen Sell 2/19/14 2,289,409 2,394,482 105,073 HSBC Bank USA, National Association Canadian Dollar Buy 4/16/14 1,493,222 1,529,963 (36,741) Canadian Dollar Sell 4/16/14 1,493,222 1,557,936 64,714 Euro Buy 3/19/14 1,504,901 1,534,340 (29,439) Euro Sell 3/19/14 1,504,901 1,527,647 22,746 Japanese Yen Sell 2/19/14 3,159,147 3,157,959 (1,188) New Taiwan Dollar Buy 2/19/14 2,757,882 2,840,489 (82,607) New Taiwan Dollar Sell 2/19/14 2,757,882 2,849,129 91,247 JPMorgan Chase Bank N.A. Australian Dollar Sell 4/16/14 1,498,188 1,492,983 (5,205) British Pound Buy 3/19/14 187,509 201,174 (13,665) Canadian Dollar Sell 4/16/14 1,451,990 1,494,959 42,969 Euro Buy 3/19/14 4,452,931 4,469,983 (17,052) Japanese Yen Sell 2/19/14 1,551,774 1,623,804 72,030 Mexican Peso Buy 4/16/14 627,988 641,388 (13,400) New Taiwan Dollar Buy 2/19/14 4,703,201 4,834,242 (131,041) New Taiwan Dollar Sell 2/19/14 4,703,201 4,864,976 161,775 New Zealand Dollar Sell 4/16/14 1,485,493 1,515,790 30,297 Norwegian Krone Buy 3/19/14 332,349 341,488 (9,139) Singapore Dollar Sell 2/19/14 107,852 174,683 66,831 South Korean Won Buy 2/19/14 4,893,548 4,891,916 1,632 South Korean Won Sell 2/19/14 4,893,548 4,873,883 (19,665) Swiss Franc Sell 3/19/14 2,272,023 2,297,361 25,338 Royal Bank of Scotland PLC (The) Canadian Dollar Sell 4/16/14 2,247,317 2,315,763 68,446 Euro Buy 3/19/14 1,503,552 1,530,343 (26,791) Euro Sell 3/19/14 1,503,552 1,517,388 13,836 Japanese Yen Sell 2/19/14 3,878,084 3,937,477 59,393 Mexican Peso Buy 4/16/14 1,370,892 1,397,120 (26,228) State Street Bank and Trust Co. Brazilian Real Buy 4/2/14 907,982 905,985 1,997 British Pound Buy 3/19/14 1,525,212 1,519,184 6,028 British Pound Sell 3/19/14 1,525,212 1,525,063 (149) Canadian Dollar Sell 4/16/14 1,445,357 1,508,123 62,766 Euro Buy 3/19/14 3,672,562 3,659,758 12,804 Japanese Yen Sell 2/19/14 3,365,803 3,497,612 131,809 Mexican Peso Buy 4/16/14 1,107,950 1,128,037 (20,087) New Taiwan Dollar Buy 2/19/14 4,703,204 4,837,069 (133,865) New Taiwan Dollar Sell 2/19/14 4,703,204 4,858,673 155,469 Norwegian Krone Buy 3/19/14 579,735 595,267 (15,532) Polish Zloty Buy 3/19/14 1,483,580 1,512,347 (28,767) Polish Zloty Sell 3/19/14 1,483,580 1,517,746 34,166 Singapore Dollar Sell 2/19/14 1,191,624 1,233,095 41,471 South Korean Won Buy 2/19/14 5,398,620 5,406,920 (8,300) South Korean Won Sell 2/19/14 5,398,620 5,367,660 (30,960) Swiss Franc Sell 3/19/14 659,474 660,041 567 UBS AG Australian Dollar Sell 4/16/14 1,512,733 1,513,901 1,168 British Pound Buy 3/19/14 1,493,495 1,518,507 (25,012) Canadian Dollar Sell 4/16/14 1,470,096 1,525,351 55,255 Euro Buy 3/19/14 283,636 284,898 (1,262) Japanese Yen Sell 2/19/14 2,670,884 2,805,997 135,113 Mexican Peso Buy 4/16/14 761,604 773,770 (12,166) Mexican Peso Sell 4/16/14 761,604 760,589 (1,015) Norwegian Krone Buy 3/19/14 186,708 192,030 (5,322) Singapore Dollar Buy 2/19/14 3,966,102 4,036,075 (69,973) Singapore Dollar Sell 2/19/14 3,966,102 4,074,867 108,765 South African Rand Sell 4/16/14 911,169 904,696 (6,473) Swedish Krona Sell 3/19/14 1,581,620 1,586,293 4,673 Swiss Franc Sell 3/19/14 2,135,648 2,137,084 1,436 WestPac Banking Corp. Canadian Dollar Sell 4/16/14 1,443,744 1,506,355 62,611 Euro Buy 3/19/14 3,035,023 3,061,884 (26,861) Japanese Yen Sell 2/19/14 1,043,641 1,096,608 52,967 Total FUTURES CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Canadian Government Bond 10 yr (Short) 603 $71,158,061 Mar-14 $(387,388) DAX Index (Short) 9 2,829,285 Mar-14 130,153 Euro-CAC 40 Index (Short) 48 2,697,615 Feb-14 107,303 FTSE 100 Index (Short) 305 $32,382,215 Mar-14 (127,313) IBEX 35 Index (Long) 102 13,674,470 Feb-14 (613,769) S&P 500 Index E-Mini (Long) 458 40,684,140 Mar-14 (339,873) S&P Mid Cap 400 Index E-Mini (Long) 345 45,205,350 Mar-14 978,071 S&P/TSX 60 Index (Short) 20 2,816,072 Mar-14 60,005 SPI 200 Index (Short) 25 2,813,061 Mar-14 69,742 U.S. Treasury Note 5 yr (Short) 115 13,871,875 Mar-14 24,938 U.S. Treasury Note 10 yr (Long) 20 2,515,000 Mar-14 12,900 U.S. Treasury Note 10 yr (Short) 243 30,557,250 Mar-14 (61,212) Total WRITTEN OPTIONS OUTSTANDING at 1/31/14 (premiums $816,579) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Feb-14/$185.00 $561,295 $280,648 SPDR S&P rust (Call) Feb-14/184.00 156,441 112,638 SPDR S&P rust (Call) Feb-14/185.00 142,637 38,629 SPDR S&P rust (Call) Feb-14/189.00 659,176 32,219 SPDR S&P rust (Call) Feb-14/188.00 178,908 6,629 SPDR S&P rust (Call) Feb-14/188.00 182,499 885 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Bank of America N.A. 2.60/3 month USD-LIBOR-BBA/Mar-24 (Purchased) Mar-14/2.60 $17,102,800 $(1,710) (2.84)/3 month USD-LIBOR-BBA/Mar-24 (Purchased) Mar-14/2.84 17,102,800 (22,063) 3.04/3 month USD-LIBOR-BBA/Mar-24 (Written) Mar-14/3.04 17,102,800 3,250 (2.60)/3 month USD-LIBOR-BBA/Jan-25 (Written) Jan-15/2.60 17,102,800 (9,578) Total TBA SALE COMMITMENTS OUTSTANDING at 1/31/14 (proceeds receivable $9,383,906) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, February 1, 2044 $9,000,000 2/13/14 $9,428,203 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC GBP 1,320,000 $— 8/15/31 3.6% 6 month GBP-LIBOR-BBA $(159,627) Goldman Sachs International GBP 1,320,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% (406) Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $105,546,600 (E) $1,173,369 3/19/19 3 month USD-LIBOR-BBA 2.00% $(371,834) 271,228,200 (E) 1,271,354 3/19/16 3 month USD-LIBOR-BBA 0.75% 10,143 11,776,000 (E) 145,333 3/19/44 3 month USD-LIBOR-BBA 3.75% 411,116 25,457,600 (E) 426,632 3/19/24 3 month USD-LIBOR-BBA 3.25% (486,785) Total $3,016,688 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,187,653 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(8,096) 525,831 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,585) 3,737,040 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 22,736 1,745,378 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (10,619) 11,660,000 — 7/19/23 (2.585%) USA Non Revised Consumer Price Index- Urban (CPI-U) (200,214) baskets 1,134,019 — 3/14/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF2) of common stocks 1,862,214 baskets 338,314 — 3/14/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF2) of common stocks (1,299,602) baskets 750,635 — 3/14/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF2) of common stocks (2,188,217) units 29,604 — 3/14/14 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index (338,574) units 8,965 — 3/14/14 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index 1,457,189 units 19,682 — 3/14/14 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index 2,379,036 Barclays Bank PLC $424,859 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,341 812,238 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,284) 1,660,394 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,384) 1,374,011 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,571 1,223,112 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,930 26,349,772 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (179,623) 4,217,557 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (21,295) 679,888 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 7,853 481,920 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,731 375,958 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (872) 3,714,843 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (18,757) 4,026,920 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 22,818 1,202,562 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 13,890 140,430 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (825) 49,713 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (79) 277,104 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,570 2,891,517 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 16,384 6,334,925 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (31,986) 4,452,665 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 51,429 1,567,948 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,917) 7,503,688 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 66,351 587,385 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,179) 4,971,753 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 43,963 383,344 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,112 10,595 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 94 14,237,832 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 80,675 371,961 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,050 1,206,947 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,650 874,827 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,820 4,790,062 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (24,186) 1,726,937 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (4,219) 1,820,923 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 11,078 727,045 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,948) 363,523 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,474) 363,523 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,474) 729,535 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,958) 1,894,885 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (7,684) 729,535 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,958) 1,337,211 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (2,349) 847,696 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (1,489) 1,175,182 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,866) 1,456,688 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (5,907) 11,760,000 — 7/19/23 (2.569%) USA Non Revised Consumer Price Index- Urban (CPI-U) (183,303) 4,028,366 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 12,112 1,040,753 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,255) units 132,855 — 10/29/14 (0.15%) Barclay's EX-US QMA USD Excess Return Index (32,795) units 385,106 — 10/29/14 (0.10%) Barclay's QMA US Excess Return Index 445,294 Citibank, N.A. $1,612,985 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,140 764,806 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,334 1,052,139 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,347 2,423,093 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 14,742 baskets 519 — 12/19/14 (3 month USD-LIBOR-BBA plus 0.15%) A basket (CGPUTQL2) of common stocks (1,208,393) baskets 459,343 — 1/6/15 3 month USD-LIBOR-BBA less 0.65% A basket (CGPUTS23) of common stocks 1,032,259 shares 214,025 — 1/30/15 1 month USD-LIBOR plus 0.50% Carlyle Group LP (255,096) shares 240,057 — 1/30/15 1 month USD-LIBOR less 0.55% Apollo Global Management, LLC (85,508) units 11,348 — 12/19/14 3 month USD-LIBOR-BBA minus 0.10% Russell 1000 Total Return Index 544,423 units 5,235 (171,521) 1/23/15 3 month USD-LIBOR-BBA minus 3.00% MSCI Daily TR Net Emerging Markets Indonesia USD (181,908) Credit Suisse International $963,839 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,461 3,617,833 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 24,662 4,306,376 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 29,356 89,706 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 612 11,560,000 — 7/19/23 (2.57%) USA Non Revised Consumer Price Index- Urban (CPI-U) (181,330) 220,956 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,344 2,180,304 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 13,265 2,818,282 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 17,146 2,556,405 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (4,491) 2,553,692 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 7,678 2,128,639 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 6,400 5,347,006 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (18,239) Deutsche Bank AG 56,678,000 — 1/24/24 (2.545%) USA Non Revised Consumer Price Index- Urban (CPI-U) (275,909) EUR 25,085 — 1/21/15 (3 month EUR-EURIBOR-REUTERS minus 0.16%) STOXX 600 Banks Supersector Return Index EUR (657,788) units 14,756 — 1/26/15 3 month USD-LIBOR-BBA minus 0.20% MSCI Daily TR Net Emerging Markets Brazil USD 119,049 units 30,679 — 1/26/15 3 month USD-LIBOR-BBA minus 0.30% MSCI Daily TR Net Emerging Markets Turkey USD (44,911) units 13,450 — 1/26/15 3 month USD-LIBOR-BBA minus 0.35% MSCI Daily TR Net Emerging Markets South Africa USD 239,115 Goldman Sachs International $1,264,086 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,008) 975,149 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,549) 3,267,563 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (7,579) 1,758,854 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,793) 2,016,386 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (13,117) 2,016,386 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (13,117) 1,614,813 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (9,824) 1,293,184 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,530) 485,857 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,453) 1,231,852 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (7,494) 418,551 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,460) 14,340 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (33) 1,265,383 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (2,935) 1,771,524 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,945) 91,910 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (464) 245,022 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,237) 32,319 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (51) 1,385,308 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,200) 3,292,167 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (21,416) 3,050,035 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (19,841) 2,374,025 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (5,507) 1,568,089 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (9,540) 3,296,001 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (20,053) 1,745,378 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (10,619) 11,560,000 — 7/19/23 (2.58%) USA Non Revised Consumer Price Index- Urban (CPI-U) (192,775) 2,661,642 (5,822) 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (17,494) JPMorgan Chase Bank N.A. 1,459,635 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,950) 2,129,650 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (12,957) UBS AG baskets 808,464 — 5/19/14 (3 month USD-LIBOR-BBA plus 0.90%) A basket (UBSEMBSK) of common stocks (3,402,980) shares 466,462 — 7/18/14 1 month USD-LIBOR-BBA minus 0.45% Vanguard Index Funds - MSCI Emerging Markets ETF 768,472 units 112,580 — 5/19/14 3 month USD-LIBOR-BBA plus 0.20% MSCI Emerging Markets TR Net USD 4,030,996 units 73,244 — 5/19/14 3 month USD-LIBOR-BBA plus 0.10% MSCI Emerging Markets TR Net USD 2,617,230 Total $(177,343) OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $4,785 $70,000 5/11/63 300 bp $2,894 CMBX NA BBB- Index BBB-/P 9,522 158,000 5/11/63 300 bp 5,253 CMBX NA BBB- Index BBB-/P 19,446 315,000 5/11/63 300 bp 10,936 CMBX NA BBB- Index BBB-/P 18,582 326,000 5/11/63 300 bp 9,775 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 31,595 285,000 5/11/63 300 bp 23,895 Credit Suisse International CMBX NA BBB- Index BBB-/P 822 106,000 5/11/63 300 bp (2,042) CMBX NA BBB- Index BBB-/P 19,183 241,000 5/11/63 300 bp 12,672 CMBX NA BBB- Index BBB-/P 8,915 293,000 5/11/63 300 bp 999 CMBX NA BBB- Index BBB-/P 5,180 294,000 5/11/63 300 bp (2,763) CMBX NA BBB- Index BBB-/P 4,548 296,000 5/11/63 300 bp (3,449) CMBX NA BBB- Index BBB-/P 33,557 297,000 5/11/63 300 bp 25,533 CMBX NA BBB- Index BBB-/P 3,483 300,000 5/11/63 300 bp (4,622) CMBX NA BBB- Index BBB-/P 24,736 310,000 5/11/63 300 bp 16,360 CMBX NA BBB- Index BBB-/P 24,002 310,000 5/11/63 300 bp 15,627 CMBX NA BBB- Index BBB-/P 20,393 310,000 5/11/63 300 bp 12,018 CMBX NA BBB- Index BBB-/P 23,820 327,000 5/11/63 300 bp 14,986 CMBX NA BBB- Index BBB-/P 36,250 473,000 5/11/63 300 bp 23,471 CMBX NA BBB- Index BBB-/P 24,458 596,000 5/11/63 300 bp 8,356 CMBX NA BBB- Index BBB-/P 10,625 222,000 5/11/63 300 bp 4,627 CMBX NA BBB- Index BBB-/P 11,967 277,000 5/11/63 300 bp 4,483 CMBX NA BBB- Index BBB-/P (16,327) 289,000 1/17/47 (300 bp) 1,080 CMBX NA BBB- Index BBB-/P (17,587) 289,000 1/17/47 (300 bp) (179) CMBX NA BBB- Index BBB-/P (17,587) 289,000 1/17/47 (300 bp) (179) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 21 Index B+/P $(3,684,357) $65,835,000 12/20/18 500 bp $947,019 NA HY Series 21 Index B+/P (1,525,100) 27,110,000 12/20/18 500 bp 382,040 NA HY Series 21 Index B+/P (2,155,085) 38,725,000 12/20/18 500 bp 569,150 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations EUR Euro GBP British Pound Key to holding's abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2013 through January 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,016,581,131. (CLN) The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $1,039,176,350, resulting in gross unrealized appreciation and depreciation of $63,346,275 and $11,772,732, respectively, or net unrealized appreciation of $51,573,543. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $131,328,141 $113,342,486 $138,268,010 $22,349 $106,402,617 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $321,095,798 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $4,791,168 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $182,224 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $270,837. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities to dispose of the TBA commitments prior to settlement. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities to dispose of the TBA commitments prior to settlement. Short sales of securities: The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense. While the short position is open, the fund will post cash or liquid assets at least equal in value to the fair value of the securities sold short. The fund will also post collateral representing an additional 2%-5% of the fair value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. All collateral is marked to market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Basic materials $11,553,576 $— $— Capital goods 11,586,569 — — Communication services 7,563,196 — — Conglomerates 21,777,378 — — Consumer cyclicals 58,480,825 — — Consumer staples 45,898,405 — — Energy 30,066,837 — — Financials 56,847,141 — — Health care 43,423,527 — — Technology 48,179,153 — — Transportation 13,986,180 — — Utilities and power 11,011,717 — — Total common stocks — — Commodity linked notes $— $39,095,685 $— Corporate bonds and notes — 92,082,772 — Foreign government and agency bonds and notes 4,962,325 Mortgage-backed securities — 177,029,201 — Purchased options outstanding — 7,575,577 — Senior loans — 54,227,347 — U.S. government and agency mortgage obligations — 79,343,254 — U.S. treasury obligations — 1,657,321 — Short-term investments 115,712,617 158,689,290 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,840,726 $— Futures contracts (146,443) — — Written options outstanding — (471,648) — Forward premium swap option contracts — (30,101) — TBA sale commitments — (9,428,203) — Interest rate swap contracts — (3,614,081) — Total return swap contracts — 4,869,798 — Credit default contracts — 9,158,114 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $9,314,974 $156,860 Foreign exchange contracts 3,017,609 1,176,883 Equity contracts 24,416,128 11,076,854 Interest rate contracts 833,516 5,989,688 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Purchased TBA commitment option contracts (contract amount) Purchased swap option contracts (contract amount) Written equity option contracts (contract amount) (Note 3 Written swap option contracts (contract amount) Futures contracts (number of contracts) Forward currency contracts (contract amount) OTC interest rate swap contracts (notional) Centrally cleared interest rate swap contracts (notional) OTC total return swap contracts (notional) OTC credit default contracts (notional) Centrally cleared credit default contracts (notional) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2014
